Wheeler, J.
The instruction asked by the defendant was applicable to the evidence and proper ; and it was error to refuse it. It was for the jury to decide, from the evidence, whether the possession of the defendant’s intestate was adverse to the plaintiff; that is, whether he had the possession and exclusive control, asserting ownership in himself, of the property; and if they had found for the defendant, as they might have done had the charge in question been given, it cannot be said their verdict would not have been warranted by the evidence.
The judgment is reversed and the cause remanded.
Reversed and remanded.